 

USDC SDNY

DOCUMENT ELECTRONICALLY

FILED

UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED; 6-2 Tay

meee ee em ee EE Ee ee eee

UNITED STATES OF AMERICA

:
7

 

-against-

\ACRB2% CALC)

» CAWAS WS N OMS VARY 6 LOK?
Docket #

Andew Roeve ey Sey DISTRICT JUDGE:

Judge's Name

The C.J.A. attorney assigned to this case

Moarrners GNYvz20 is hereby ordered substituted

Attorney's Name

and the representation of the defendant in the above captioned

matter is assigned ro Qudourd Hosevera, , NUNC-PRO-'TUNC

Attorney's Name

SO ORDERED.

’
ce TT,

(Ard. 7 Cong

UNITED STATES DISTRICT JUDGE

Dated: New York, New York

 
